DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the gear claimed in claim 6 and 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 18, the scope of the claim is indefinite because Applicant claims an apparatus, the wire bending apparatus, and method step wherein the “first movable carriage moves along the first parallel guides…and the second movable carriage moves along the second parallel guides.” Claiming an apparatus and method in the same claim renders the claim indefinite because it is unclear if infringement occurs during use of the apparatus performing the particular step or the apparatus itself infringes. See MPEP 2173.05 P. For compact prosecution, claim 18 will be interpreted as the apparatus of claim 13, wherein the first movable carriage is configured to move along the first parallel guides in a first direction and the second movable carriage is configured to move along the second parallel guides in a second direction, the first direction being different from the second direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirtaheri (US 20190168286). 
Regarding claim 1, Mirtaheri teaches a wire bending apparatus (paragraph 0019, sentence 1) comprising:
a feeding system (See annotated Fig. 1 below);
at least one control platform axis (See annotated Fig. 1 below); and
at least one bending unit (See annotated Fig. 1 below).

    PNG
    media_image1.png
    506
    730
    media_image1.png
    Greyscale

Regarding claim 8, Mirtaheri teaches the apparatus of claim 1 as explained above, wherein the at least one control platform axis comprises a first control platform axis (See annotated Fig. 1 above) including a first horizontal wall (See annotated Fig. 6C below), first parallel guides (See annotated Fig. 6C below; paragraph 0025, sentence 4) attached to the first horizontal wall (See first parallel guides and first horizontal wall in annotated Fig. 6C below), and a first movable carriage (See annotated Fig. 6C 

    PNG
    media_image2.png
    503
    582
    media_image2.png
    Greyscale

Regarding claim 9, Mirtaheri teaches the apparatus of claim 8, wherein the first movable carriage (See annotated Fig. 6C above) is coupled to a first controllable carriage driving motor (See annotated Fig. 6C above; paragraph 0025).
Regarding claim 10, Mirtaheri teaches the apparatus of claim 8, wherein the at least one bending unit comprises a first bending unit (See annotated Fig. 6C above) attached to the first movable carriage (See annotated Fig. 6C above).
Regarding claim 13, Mirtaheri teaches the apparatus of claim 8, wherein the at least one control platform axis further comprises a second control platform axis (See annotated Fig. 2 below) including a second horizontal wall (See annotated Fig. 2 below), second parallel guides (See annotated Fig. 2 below) attached to the second horizontal wall (See annotated Fig. 2 below), and a second movable carriage (See 

    PNG
    media_image3.png
    438
    573
    media_image3.png
    Greyscale

Regarding claim 14, Mirtaheri teaches the apparatus of claim 13, wherein the second movable carriage (See annotated Fig. 2 above) is coupled to a second controllable carriage driving motor (See annotated Fig. 2 above; paragraph 0025).
Regarding claim 15, Mirtaheri teaches the apparatus of claim 13, wherein the at least one bending unit comprises a second bending unit (See annotated Fig. 2 above) attached to the second movable carriage (See annotated Fig. 2 above).
Regarding claim 18, Mirtaheri teaches the apparatus of claim 13, wherein the first movable carriage (See Fig. 6C above) moves along the first parallel guides (See annotated Fig. 6C above) in a first direction (paragraph 0025, sentence 4) and the second moveable carriage (See annotated Fig. 2 above) moves along the second parallel guides (See annotated Fig. 2 above) in a second direction (paragraph 0025, sentence 4), the first direction being different from the second direction (Compare positions of first and second movable carriage in Fig. 1 compared to positions of first and second movable carriages in Fig. 2).
claim 19, Mirtaheri teaches a method of bending a wire (paragraph 0019, sentence 1), the method comprising:
i) providing the apparatus of claim 1 (See claim 1 rejection above);
ii) advancing a wire with the feeding system (See 1 and 32 in Fig. 1);
iii) engaging the wire with the at least one bending unit (See Fig. 6A);
iv) bending the wire with the at least one bending unit (paragraph 0018, sentence 6);
v) retracting the at least one bending unit; and
optionally repeating steps ii-v to form a desired structure (paragraphs 0028-0029).
Note that the links (9, 10, and 11 in Fig. 6C) of the bending unit can all retract through their pivoting motion. 
Regarding claim 20, Mirtaheri teaches the method of claim 19, wherein engaging the wire (See 1 in Fig. 6A) with the at least one bending unit (See annotated Fig. 6C above) comprises moving a movable carriage (See annotated Fig. 6C above) of the at least one control platform axis (See annotated Fig. 6C above) with a controllable carriage driving motor (See annotated Fig. 6C above) to position the wire between two adjustable pins (14 and 15 in Fig. 6A) on a bending unit attached to the movable carriage (See annotated Fig. 6C above), the moving of the movable carriage being controlled by an algorithm (paragraph 0028).
Note that the pins (14 and 15 in Fig. 6A) can be adjusted by moving the position of the bending tool (See annotated Fig. 6C above). 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flemmer (US 5685186). 
Regarding claim 1, Flemmer teaches a wire bending apparatus (abstract, sentence 1) comprising:
a feeding system (102 in Figs. 3A and 3B; Col. 5, lines 55-56);
at least one control platform axis (Col. 5, lines 61-63; See annotated Fig. 4B below); and
at least one bending unit (Col. 2, lines 66-67).

    PNG
    media_image4.png
    226
    344
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Flemmer (US 5685186) in view of Sugiyama (US 20020030321)
Regarding claim 2, Flemmer discloses the apparatus of claim 1 as explained in the above rejection of claim 1. Flemmer further discloses the apparatus wherein the feeding system comprises at least one feed roller pair (See annotated Fig. 3A below).
However, Flemmer is silent on the specific mechanism that drives the feeding system. 
Flemmer instead discloses a feeding system of drive rollers (304 in Fig. 3A) that are driven by a tooth belt (300 in Fig. 3A), which is attached to a drive pulley (302 in Fig. 3A; Col. 5, lines 26-31). 
	In a related bending apparatus, Sugiyama teaches a feeding system with a controllable motor (M1 in Fig. 5; paragraph 0062, sentence 1; paragraph 0063 sentence 1).
	Since Flemmer is silent to what drives the feeding system but discloses that the feeding system is driven and Sugiyama teaches a similar feeding system that is driven by a motor, it would have been 

    PNG
    media_image5.png
    330
    428
    media_image5.png
    Greyscale

	Regarding claim 3, the combination of Flemmer and Sugiyama teaches the apparatus of claim 2 as explained above. Flemmer further teaches the apparatus wherein the at least one feed roller pair comprises a first feed roller pair and a second feed roller pair (See annotated Fig. 3A above).
	Regarding claim 4, the combination of Flemmer and Sugiyama teaches the apparatus of claim 2 as explained above. Flemmer further teaches the apparatus wherein each feed roller pair includes a primary roller (See annotated Fig. 3A above) coupled to a pulley (310 in Fig. 3B; Col. 5, lines 43-44) and a secondary roller (See annotated Fig. 3A above and annotated Fig. 3B below) coupled to a top plate of the wire bending apparatus (See annotated Fig. 3B below).

    PNG
    media_image6.png
    283
    412
    media_image6.png
    Greyscale

Regarding claim 5, the combination of Flemmer and Sugiyama teaches the apparatus of claim 4 as explained above. The combination of Flemmer and Sugiyama further teaches the apparatus wherein a drive belt (300 in Fig. 3A of Flemmer) couples the pulley (310 in Fig. 3B; Col. 5, full paragraphs 1 and 2 of Flemmer) to the controllable feed motor (M1 in Fig. 5 of Sugiyama).
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtaheri (US 20190168286) in view of Kim (KR 20150052636). 
Regarding claim 2, Mirtaheri discloses the apparatus of claim 1 as explained previously in the rejection of claim 1. 
However, Mirtaheri fails to explicitly disclose a feeding system comprising a controllable feed motor. 
Mirtaheri instead discloses a feeding system that uses multiple rollers and is silent on the use of a controllable motor. 
In a related bending apparatus feeding system, Kim teaches a feeding system comprising a controllable feed motor (40 in Fig. 3). 
Note that using the broadest reasonable interpretation, Kim’s motor is controllable because the motor can be turned off and on. 

Regarding claim 6, the combination of Mirtaheri and Kim teach the apparatus of claim 2 as explained above. The combination of Mirtaheri and Kim further teach the apparatus wherein each feed roller pair includes a primary roller (See annotated Fig. 2 of Kim below) coupled to a gear (See annotated Figs. 2 and 6 of Kim below) and a secondary roller (See annotated Fig. 2 of Kim below) coupled to a top plate (See annotated Fig. 2 of Kim below) of the wire bending apparatus.

    PNG
    media_image7.png
    394
    508
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    350
    374
    media_image8.png
    Greyscale

Regarding claim 7, the combination of Mirtaheri and Kim teach the apparatus of claim 6 as explained above. The combination of Mirtaheri and Kim further teach the apparatus wherein the gear engages directly with the controllable feed motor (See annotated Fig. 6 of Kim above). 
Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtaheri (US 20190168286) in view of Suto (US 20170312808 A1). 
Regarding claim 11, Mirtaheri discloses the apparatus of claim 10 as explained in the rejection of claim 10 previously stated. Mirtaheri also discloses a wire bending apparatus wherein the first bending unit (See annotated Fig. 6C above) comprises a first bending tool (See annotated Fig. 6C above) coupled to a first bending motor (See annotated Fig. 2 above), the first bending tool including a first head (13, 14, and 15 in Fig. 6A), and the first bending motor (See annotated Fig. 2 above) providing rotational motion to the first bending tool (paragraph 0024, sentence 10).
Note that Mirtaheri’s pivoting link (11 in Fig. 6A) provides rotational motion to the bending tool as it rotates about an axis (paragraph 0023, sentence 4).
However, Mirtaheri fails to explicitly disclose the first bending tool including a first shank. 
Mirtaheri instead discloses a first bending tool with two irremovable pins (14 and 15 in Fig. 6A) as part of the head (13, 14, and 15 in Fig. 6A).

Note that using the broadest reasonable interpretation, a shank is being interpreted as a straight, narrow part of the bending tool.

    PNG
    media_image9.png
    302
    472
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to
modify the first bending tool disclosed by Mirtaheri to include a first shank as advantageously taught by Suto by applying a known technique to a known device to yield a predictable improvement, namely, to add a shank to Mirtaheri’s first bending tool as advantageously taught by Suto to allow the changing of the first head to accommodate heads of different shape and sizes. 
	Note that in this improvement, Suto’s shank is meant to be added to each pin (14 and 15 in Fig. 6A of Mirtaheri) to allow for the improvement of changing Mirtaheri’s 14 and 15 and still maintain the functionality, namely, the clamping together of 14 and 15 of Mirtaheri’s first head.  
	Regarding claim 12, the combination of Mirtaheri and Suto teach the apparatus of claim 11 as explained above. Mirtaheri further discloses the apparatus wherein the first head comprises two adjustable pins (14 and 15 in Fig. 6A) in a slot or fork configuration.
	Note that using the broadest reasonable interpretation, the two pins (14 and 15 in Fig. 6A of Mirtaheri) are adjustable in position through the movement of the bending tool (paragraph 0024, sentence 
Regarding claim 16, Mirtaheri discloses the apparatus of claim 15 as explained in the rejection of claim 15 previously stated. Mirtaheri also discloses a wire bending apparatus wherein the second bending unit (See annotated Fig. 1 above) comprises a second bending tool (See annotated Fig. 1 above) coupled to a second bending motor (See annotated Fig. 1 above), the second bending tool including a second head (14, 15 in Fig. 6A), and the second bending motor (See annotated Fig. 1 above) providing rotational motion to the second bending tool (paragraph 0024, sentence 10).
Note that Mirtaheri’s pivoting link (11 in Fig. 6A) provides rotational motion to the bending tool as it rotates about an axis (paragraph 0023, sentence 4).
However, Mirtaheri fails to explicitly disclose the second bending tool including a second shank.
Mirtaheri instead discloses a second bending tool with two irremovable pins (14 and 15 in Fig. 6A) as part of the head (13, 14, and 15 in Fig. 6A).
In a related bending apparatus, Suto teaches a bending tool including a shank (See annotated Fig. 4B above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to
modify the second bending tool disclosed by Mirtaheri to include a second shank as advantageously taught by Suto by applying a known technique to a known device to yield a predictable improvement, namely, to add a shank to Mirtaheri’s second bending tool as advantageously taught by Suto to allow the changing of the second head to accommodate heads of different shape and sizes. 
	Note that in this improvement, Suto’s shank is meant to be added to each pin (14 and 15 in Fig. 6A of Mirtaheri) to allow for the improvement of changing Mirtaheri’s 14 and 15 and still maintain the functionality, namely, the clamping together of 14 and 15 of Mirtaheri’s second head.  
Regarding claim 17, the combination of Mirtaheri and Suto teach the apparatus of claim 16 as explained above. Mirtaheri further discloses the apparatus wherein the second head comprises two adjustable pins (14 and 15 in Fig. 6A) in a slot or fork configuration.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang (US 20180036781) teaches a bending apparatus with two bending tools comprising rotating bending heads and each bending unit is on a carriage that can be controlled independently of the other.
Hammerer (US 20080184761) teaches a bending apparatus with two bending tools comprising rotating bending heads and each bending unit is on a carriage that can be controlled independently of the other. 
Jung (US 20200346274) teaches a feeding system with two pairs of rollers, a belt and a pulley driven by a controllable motor. 
Veit (US 20100307213) teaches a feeding system and a movable bending unit with a rotatable head. 
Anagnostopoulu (US 5088310 A) teaches a feeding system and two wire bending units each with rotatable heads and two pins. 
Speck (US 20070234775) teaches two bending units that move on carriages with rotating heads. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.V.C./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725